                                                                         FILED
  Case: 4:21-cr-00389-JAR-PLC Doc. #: 2 Filed: 06/30/21 Page: 1 of 1 PageID #: 4

                                                                                           JUN 3 0 2021
                                                                                         U. S. DISTRICT COURT
                              UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF MO
                              EASTERN DISTRICT OF MISSOURI                                      ST. LOUIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
vs.                                                  )
                                                     )
                                                              4:21CR00389 JAR/PLC
JOHNNY WILLIAMS SMITH and                            )
EMMETT CHARLES JOHNSON,                              )
                                                     )
                       Defendants.                   )

                                         INDICTMENT
                                          COUNT ONE

      The Grand Jury charges that:

      On or about February 1, 2021, in St. Louis City, within the Eastern District of Missouri,

                               JOHNNY WILLIAMS SMITH and
                               EMMETT CHARLES JOHNSON,

the Defendants herein, knowingly possessed ammunition, with Defendant Smith knowing he had

previously been convicted in a court of law of a felony crime punishable by imprisonment for a

term exceeding one year and Defendant Johnson knowing he had previously been convicted in a

court of law of a felony crime punishable by imprisonment for a term exceeding one year, and the

ammunition traveled in interstate or foreign commerce prior to being in the Defendants' possession.

      In violation of Title 18, United States Code, Section 922(g)(l) and Section 2.

                                                             A TRUE BILL




                                                            FOREPERSON
SAYLER A. FLEMING
United States Attorney


ALLISON H. BEHRENS, #38482MO
Assistant United States Attorney
